MacIntyre, J.
1. “In the trial before a municipal court, the recorder, or other presiding judge, may take judicial notice of the ordinances of the city defining offenses against the same.”
2. “Neither the Supreme Court nor any other court than the municipal court can take judicial cognizance of a municipal ordinance.” Hill v. Atlanta, 125 Ga. 697 (54 S. E. 354, 5 Ann. Cas. 614).
3. The petition for certiorari assigns error upon the judgment of a municipal court, on the ground that it is contrary to the evidence. The existence of the ordinance alleged to have been violated is admitted in the petition; but the provisions of the ordinance axe not set out, either literally or in substance. Therefore it is impossible to determine whether, under the evidence contained in the petition, any error was committed by the recorder in finding the defendant guilty. If any error was committed, the plaintiff in error has failed to show it; and this is sufficient reason for a judge of the superior court to refuse to sanction the petition.

Judgment affirmed.


Broyles, O. J., and Guei'ry, J., concur.